Citation Nr: 1311500	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-47 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 1981 rating decision denied service connection for schizophrenia.

2.  Evidence associated with the claims file since the September 1981 rating decision was not of record at the time of the September 1981 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disability.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disability since the September 1981 final denial is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision in September 1981 denied service connection schizophrenia on the basis that the evidence of record showed that the Veteran's psychiatric disorder preexisted service and had not been aggravated beyond its natural progression during service.  The relevant evidence of record at the time of the September 1981 rating decision consisted of the Veteran's service medical records.

The Veteran did not file a notice of disagreement after the September 1981 rating decision.  Therefore, the September 1981rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).

In July 2008, a claim to reopen the issue of entitlement to service connection for schizophrenia was received.  Evidence of record received since the September 1981 rating decision includes VA medical records dated from June 1981 to September 1983 and a transcript of an April 2012 hearing before the Board.  All of the evidence received since the September 1981 rating decision is new in that it was not of record at the time of the September 1981 decision.  In addition, the VA medical records include multiple statements regarding the etiology of the Veteran's psychiatric disorder.  While some of the statements indicate that the Veteran's psychiatric disorder preexisted service, a November 1981 VA medical report stated that the Veteran first saw a psychiatrist while in the Marines in 1979.  Furthermore, in the April 2012 hearing before the Board, the Veteran stated that he had been hospitalized prior to his entrance into service, but claimed it was for "a rest from work" and not a psychiatric evaluation.  That evidence is presumed credible for the purposes of determining whether the claim should be reopened.  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the new evidence includes evidence that the Veteran was first treated for a psychiatric disability during service, rather than before service.

The claim was previous denied because the evidence showed that the Veteran's psychiatric disability preexisted service and had not been aggravated beyond its natural progression during service.  Therefore, the new evidence includes competent and credible evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).  To that extent only, the claim is allowed.


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a psychiatric disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran's November 1970 service enlistment medical examination report stated that the Veteran was found to be normal on psychiatric evaluation.  Accordingly, the Veteran is presumed to have not had a psychiatric disability at the time of his entrance into active service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  That presumption can be rebutted if clear and unmistakable evidence demonstrates that the Veteran's psychiatric disability existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  The Veteran's service medical records include a Medical Board report which specifically found that the Veteran's psychiatric disability existed prior to entry on active duty and was not aggravated by service.  However, the Board is not bound by that finding.  No psychiatric disability was noted on the Veteran's entrance examination.  Accordingly, there is medical evidence of record that the Veteran first experienced a psychiatric disability during active service.  The Veteran has not been provided with a VA examination to determine whether any currently diagnosed psychiatric disability is related to service.  Therefore, a medical examination is needed to determine the existence and etiology of any psychiatric disability.  38 C.F.R. § 3.159(c)(4) (2012).

In addition, at the April 2012 hearing before the Board, the Veteran reported that he had received in-service treatment for his psychiatric disability at Bethesda Naval Hospital.  The Veteran's service medical records specifically state that he was admitted to the Psychiatric Service of the National Naval Medical Center in Bethesda, Maryland, on April 1, 1980, and was hospitalized for multiple weeks.  The only medical evidence of record from that facility is a May 28, 1980, Medical Board report.  There is no evidence of record that any attempts have been made to obtain any treatment records which may exist from that in-service hospitalization.  Accordingly, an attempt must be made to obtain those records and any other relevant medical records that are not currently associated with the claims file.  38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for a psychiatric disability.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of any pertinent medical records identified which have not been previously secured, to specifically include any medical records held by Walter Reed National Military Medical Center, or any other source which may have the Veteran's treatment records from his period of in-service hospitalization at the National Naval Medical Center.  The Veteran may also submit the records himself.  If, after making reasonable efforts to obtain these records, the records are not obtained, notify the Veteran and identify the specific records unable to be obtained; briefly explain the efforts made to obtain those records; describe any further action to be taken with respect to the claim; and inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to ascertain the existence and etiology of any psychiatric disability found.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions must be provided.  Based upon review of the service and post-service medical records, the examiner must provide the following opinions:

a. Is there clear and unmistakable evidence that any psychiatric disability found preexisted the Veteran's period of active service?

b. If so, is there clear and unmistakable evidence that the preexisting psychiatric disability did not undergo a permanent increase in severity beyond the natural progression of the disease, during or as a result of the Veteran's service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to the normal progression of the disorder.

c. If not, it is at least as likely as not (50 percent or greater probability) that any psychiatric disability found is due to, or was aggravated by, the Veteran's active service?

d. Is any psychiatric disability found attributable to factors unrelated to the Veteran's service?

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


